UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-6771


JAMES FRANKLIN PIPES,

                Petitioner – Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent – Appellee,

          and

THOMAS L. MCBRIDE, Warden,

                Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00058-REM-JSK)


Submitted:   August 30, 2010             Decided:   September 16, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Franklin Pipes, Appellant Pro Se.  R. Christopher Smith,
Dawn Ellen Warfield, Deputy Attorney General, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James       Franklin        Pipes          seeks    to        appeal       the     district

court’s    orders       adopting       the        recommendation               of   the    magistrate

judge     and    denying       relief        on        his     28        U.S.C.     § 2254        (2006)

petition.         The    orders        are    not        appealable            unless      a     circuit

justice     or     judge       issues         a        certificate             of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                         A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”         28        U.S.C.       § 2253(c)(2).                 When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating               that    reasonable             jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El          v.    Cockrell,             537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that       Pipes     has       not    made       the        requisite       showing.

Accordingly,       we     deny     a     certificate                of     appealability,           deny

Pipes’s    motion       for    appointment              of    counsel,          and     dismiss      the

appeal.



                                                   2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3